WARD, Circuit Judge
(dissenting). Where the thing which causes injury is in the control of the defendant, and the accident is out: of the usual, and does not happen or can he provided for when care according to the circumstances is exercised, the accident alone creates a prima facie case against the defendant. The law is expressed in the maxim, “Res ipsa loquitur.” This doctrine was originally restricted to contractual relations, but subsequently was extended to pure torts. As the Newport was using the wharf for compensation, a contractual relation existed in this case. While the presumption does not shift the burden of proof from the plaintiff, it does put the duty of explanation upon the defendant, and the court, or the jury, as the case may be, is to determine from the presumption, together with all the evidence whether or not the plaintiff is entitled to recover. The expression that the burden of proof Is shifted to the defendant, used in some of the cases, as, for instance, in the Hastorf Case (D. C.) 110 Fed. 669, is inaccurate, though the law laid down was right. Mullen v. St. John, 57 N. Y. 567, 15 Am. Rep. 530; Sweeney v. Erving, 228 U. S. 233, 33 Sup. Ct. 416, 57 L. Ed. 815, Ann. Cas. 1914D, 905; and our decision in Kraljer v. Snare & Triest, 221 Fed. 255, 137 C. C. A. 108.
*460I assume that the wharf was constructed by competent engineers with proper materials, properly used, that the support was not weakened by excessive dredging, that the accident was caused by the effect of water sinking through a pervious mass of earth and causing it to slide bodily over a lower impervious substratum sloping into the canal, and I shall consider only the testimony of three witnesses — all employes of the respondent and called by it, viz. Mears, the chief engineer in charge of the upkeep of the wharves; Tysinger, master carpenter in charge of building of wharves; General Goethals, president of the company — and their testimony only as' to indications of danger which the respondent admits came to its notice within two’ months of the catastrophe.
The defense relied on is inevitable accident. It was still incumbent upon the respondent to show that it had no notice of the slide. The Edmund Moran, 180 Fed. 700, 104 C. C. A. 552; The Bayonne, 213 Fed. 216, 129 C. C. A. 560. There was no reason to suppose that the substratum at the place of the break differed from the substratum north and south of that point; nor that the substratum at the point where the respondent, because of the westward movement of which it had notice, liad tied back the piles by wire cables to piles driven inshore called “deadmen,” was different from the substratum immediately adjoining the place where the Newport lay.
Both Mears and Tysinger testified that in June and July, 1912, movements to the westward were noticed in the lumber dock north of the point where the steamer lay which were stopped by tying back. Tysinger attributed these movements to the ground moving, and Mears admitted that the whole structure moved to the west, while the earth inshore dropped, the piles remaining perpendicular. June 25th Ty-singer found the wharf had moved 9 inches to the westward. June 29th it had moved 3 inches further. July 15th inspection showed no further movement. July 19th a further movement of 2 inches. Inspection made July 22d and 29th and August 9th and 13th showed no further movement. The actual tying back began July 22d and was finished July 28th. The tying back evidently increased the security of the structure.
The respondent offers no explanation of these movements, and it seems a necessary conclusion that they were the beginning of the slide which culminated August 17th. Tysinger testified (cross-examination by Mr. Kirlin, continued):
“Q. Over what length, north and south of the angle dock, did the tying back extend? A. If I remember, it was about 125 feet Q. Over what length did the tying back occur on berth No. 1? A. On berth No. 1? Q. Yes. A. About 120 feet — 130 feet; I think, it would extend 130 feet. Q. Over what length did the tying back occur at the coal pier? A. I don’t remember. It was not as much as that. Q. What was the aggregate movement outward on the canal dock, the most movement, the greatest extent of it? A. The dock movement? Q. Yes. A. In the center. Q. Did it move out; did the entire mass underneath the dock move out? A. Yes, sir; as far as I could observe. Q. Did the piles remain upright? A. Practically so. There was a place where they were a little bit inclined toward the water. Q. Did the movement extend to the dock piling? A. No, sir; not that you could notice; if it did, the piling stood upright. Q. What was the utmost movement at No. 1 berth? *461A. Fourteen indies. Q. Did the piling remain in an upright position at that movement? A. Practically so, as near as 1 could notice. Q. The whole mass? A. The whole mass moved. Q. Did it leave any marks of cleavage at the rear, the extreme rear position of the movement — any crack? A. The earth showed, the ground. Q. The earth dropped, (lid it? A. Ves, sir. Q. To what extent did it. drop? A. I should judge at least 2 feet, or 2 feet 6, straight down.”
Gen. Goethals says that they only tied back berth No. 1 and a little of berth No. 2 of the lumber dock, because no movement had been discovered south of the point where they stopped, and there was no reason to go to extra expense. This was evidently because the respondent intended to abandon the lumber dock in favor of a new concrete dock which was nearly completed at Balboa.
The gradual movement of the piles perpendicularly westward indicated that the earth holding them was moving bodily, and I think that, in presence of these warnings, ordinary care required the respondent to anticipate or to take precautions against such a slide as subsequently occurred. It could have tied the lumber dock back its whole length, or it could have abandoned the use of the dock. If tying back would not have prevented so large a slide as occurred, it might still have delayed it, and have given time to remove the steamer to a place of safety. I do not think the respondent has discharged itself of negligence in connection with the slide.